Citation Nr: 9934306	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 21, 
1991 for a 30 percent rating for a left eye disability, to 
include residuals of corneal lacerations and a partial 
iridectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1978 to 
December 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO).  In October 1996, the Board remanded the matter for 
additional development of the evidence.

A review of the claims folder indicates that the veteran's 
appeal previously included issues of entitlement to a rating 
in excess of 30 percent for a left eye disability and 
entitlement to special monthly compensation for the loss of 
use of one eye.  By March 1994 letter, however, he withdrew 
his appeal on the issue of entitlement to an increased 
rating.  Accordingly, such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board is without 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (1999).  

In addition, by April 1995 rating decision, the RO awarded 
special monthly compensation for the loss of use of one eye.  
The Board finds that this is a complete grant of the benefit 
sought on appeal with respect to that issue.  Cf. Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there is no Notice 
of Disagreement pertaining to a downstream element of the 
effective date of such award, the sole issue now before the 
Board is as set forth on the cover page above.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No clear and unmistakable error in the final July 1985 
rating decision has been demonstrated.  

3.  On November 21, 1991, the veteran's claim for an 
increased rating for a left eye disability was received at 
the RO.

4.  The record contains medical evidence from which to 
ascertain that the veteran's left eye disability met the 
criteria for a 30 percent rating as of November 21, 1990, one 
year prior to the date of receipt of his claim.


CONCLUSIONS OF LAW

The criteria for an effective date of November 21, 1990, but 
no earlier, for a 30 percent rating for a left eye 
disability, to include residuals of corneal lacerations and a 
partial iridectomy, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.105, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in August 1981, the 
veteran was hospitalized for treatment of injuries he 
sustained in an automobile accident.  Preoperative 
examination revealed a corneal laceration with iris prolapse 
and extensive facial lacerations.  The corneal laceration was 
repaired with nylon sutures and the iris prolapse was 
excised.  He thereafter experienced considerable photophobia 
and was placed on convalescent leave until October 1981.  On 
follow-up examination in October 1981, visual acuity in the 
left eye was 20/80+ and there were some vascular changes 
identified as well as early changes of cataracts; the wound 
was healing well.  Later that month, he was readmitted for 
removal of the corneal sutures under general anesthesia.  On 
admission, visual acuity in the left eye was 20/80 and the 
superior corneal laceration was well healed.  There were 
vascular changes from the upper limbus to the wound and a 
posterior, polar lens opacity.  

Within one year of his December 31, 1981 separation from 
service, the veteran filed claims of service connection for, 
inter alia, "a left corneal laceration."  By July 1983 
rating decision, the RO granted service connection for 
corneal lacerations of the left eye and residuals of partial 
iridectomy.  The disorder was evaluated as zero percent 
disabling, pending completion of an examination.  

On September 1983 ophthalmologic examination, a history of a 
corneal laceration with iris prolapse was noted.  Slit lamp 
examination showed well-healed corneal scars; the veteran's 
iris was adherent to the endothelium and there was evidence 
of neovascularization.  In addition, the pupil was distorted 
and decentered to the right and the fundus was dilated.  
Visual acuity in the left eye was 20/70, corrected to 20/25.  
The assessments were old corneal scar with early corneal 
neovascularization, secondary cataract in the left eye with 
decreased vision, and distorted pupil of the left eye with 
adhesions to the lens and back endothelial surface of the 
cornea.  

By July 1985 rating decision, the RO recharacterized the 
veteran's left eye disability as corneal lacerations, left 
eye, status post partial iridectomy with distorted pupil and 
adhesions to lens and neovascularization.  A 10 percent 
evaluation was assigned under Diagnostic Code 6009, 
pertaining to unhealed injuries of the eye, effective January 
1, 1982, the day following the date of the veteran's 
separation from active service.  

Although he was notified of the July 1985 rating decision by 
letter dated later that month, he did not file an appeal 
within the applicable time period.  38 U.S.C. 4004(c); 
38 C.F.R. 19.192 (1985).  Absent a showing of clear and 
unmistakable error, therefore, the decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999). 

In October 1986, the veteran submitted a claim of service 
connection for a seizure disorder.  He did not request an 
increased rating for his left eye disability.  Nonetheless, 
in February 1987, he was afforded a VA medical examination at 
which time he reported blurred vision in the left eye and 
loss of depth perception.  He denied current treatment for 
his eye disability.  On examination, uncorrected visual 
acuity in the left eye was 20/400.  With refraction, the left 
eye visual acuity reportedly improved to 20/60.  Visual 
acuity in the right eye was 20/25, correctable to 20/20.  The 
left pupil was updrawn and partial lens opacities were 
observed.  

By May 1987 rating decision, the RO continued the 10 percent 
rating for the veteran's left eye disability, pursuant to 
Diagnostic Codes 6009-6078.  Service connection for a seizure 
disorder was denied.  By May 1987 letter, the veteran was 
again notified of the RO's decision, but he did not appeal 
within the applicable time period.  Absent a showing of clear 
and unmistakable error, therefore, the decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1999). 

By letter received at the RO on November 21, 1991, the 
veteran requested an increased rating for his left eye 
disability.  

In connection with his claim, he was afforded a VA fee basis 
examination in February 1992 at which his left visual acuity 
was 20/400 with correction.  Without correction, it was noted 
that the veteran was able to count fingers at six feet on the 
left.  Right eye visual acuity was 20/25 with correction.  
The examiner indicated that the veteran's visual deficiency 
was caused by the corneal scarring, rather that the 
iridotomy.  He concluded that the veteran's condition was 
stable.  

By May 1992 rating decision, the RO rated the veteran's left 
eye disorder as 30 percent disabling, pursuant to Diagnostic 
Codes 6009-6077.  The effective date of the increased rating 
was November 21, 1991, the date of receipt of the veteran's 
claim for an increased rating.  

The veteran appealed the effective date of the 30 percent 
rating, arguing that the proper effective date for the 30 
percent rating was the day following the date of his 
separation from service.  He claimed that his condition had 
remained unchanged since his separation from service in that 
he had been blind in that eye since the accident.  
Accordingly, he maintained that the July 1985 rating decision 
was clearly and unmistakably erroneous for failing to 
recognize that fact.

In support of his claim, the veteran submitted a September 
1992 examination report from a private physician showing left 
eye visual acuity of "Counting fingers at 2 ft. falling into 
the 6069 range."  The diagnoses were traumatic corneal scar 
with traumatic cataract and macular degeneration.  The 
examiner concluded that the veteran was blind in the left eye 
as a result of his injury.  

In January 1993, the veteran underwent VA examination at 
which his left corrected visual acuity was 20/400.  With 
respect to left uncorrected visual acuity, it was noted that 
the veteran could count fingers at 2 feet.  

In August 1993, the veteran testified at a hearing at the RO 
that, following his in-service automobile accident, his left 
eye vision was "not existent" and he was advised that his 
visual acuity would not improve.  He stated that, following 
submission of his original claim of service connection, he 
underwent an eye examination in September 1983.  He stated 
that, while he had no vision in his left eye at the time, the 
examiner was optimistic and believed that wearing eye glasses 
would improve his vision.  He stated that, following the 
examination, he went outside and tested the eyeglasses, but 
he was unable to see a row of windows in a building across 
the street.  Based on that experience, he stated it was his 
feeling that her examination was "completely wrong."  The 
veteran testified that he did not return to the doctor, nor 
did he see another physician for several years.  He 
emphasized that his visual acuity had not changed since the 
initial accident.

In a September 1993 addendum to the January 1993 VA 
examination report, the examiner indicated that the veteran 
was considered by the medical profession to be legally blind 
in the left eye.  Likewise, in a November 1994 VA medical 
examination report, the examiner indicted that the veteran's 
left eye met the definition of legal blindness by visual 
acuity and visual field loss.

By April 1995 rating decision, the RO granted service 
connection for special monthly compensation on account of 
loss of use of one eye having only light perception, 
effective November 21, 1991, the date of receipt of his claim 
for increased rating.

In May 1995, a private physician indicated that he first saw 
the veteran in 1990 at which time his left eye vision 
consisted of light perception only, largely the result of an 
atrophic optic nerve.  He stated that, since then, there had 
been no change in the appearance or the vision of the left 
eye.  Further, the physician indicated that it was his 
opinion that the vision in the veteran's left eye and its 
physical condition had not changed appreciably since the time 
of the accident.  He stated the belief that the left eye 
vision would have been light perception only shortly after 
the injury, within weeks at most.  The private physician 
later indicated that the veteran was first seen in his office 
in March 1990, but that he did not have a record of that 
treatment.  

In October 1995, the veteran again testified at a hearing at 
the RO, reiterating his claim that clear and unmistakable 
error existed in the July 1985 rating decision in that his 
left eye condition had not changed since the time of the 
original accident.  Thus, he argued that the effective date 
of the 30 percent rating should be from January 1, 1982, the 
day following the date of his separation from service.  He 
again testified that, since the initial injury, he had only 
light perception in the left eye.

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(1999).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) 
(en banc)); VA O.G.C. Prec. Op. No. 12-95 (May 10, 1995).

III. Analysis

The veteran contends that he should be awarded an effective 
date earlier than November 21, 1991 for the 30 percent rating 
for his left eye disability.  In essence, he argues that the 
condition of his left eye has been static since his service 
separation and that he has had only light perception in that 
eye since the original accident.  Thus, he alleges that the 
July 1985 rating decision was clearly and unmistakably 
erroneous for having failed to award a 30 percent rating.  

In determining whether the July 1985 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  As set forth above, a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  The Board cannot resort to the 
benefit of hindsight to evaluate whether clear and 
unmistakable error existed in the RO's action in July 1985.

In that respect, the Board notes that VA regulations in 
effect from 1985 to the present have provided that unhealed 
injuries of the eyes in chronic form are rated for impairment 
of visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional 10 percent 
rating during continuance of active pathology.  The criteria 
provide for a minimum rating of 10 percent during active 
pathology.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6009.

Table V of 38 C.F.R. § 4.84a, Part 4, Diagnostic Codes 6061 
through 6079 sets forth ratings ranging between zero and 100 
percent for varying degrees of central visual acuity 
impairment, while 38 C.F.R. § 4.84a, Part 4, Diagnostic Code 
6080 sets forth ratings ranging between 10 and 100 percent 
for varying degrees of impairment of field vision, all the 
ratings to be assigned depending on the data obtained from 
examination.

The evidence of record at the time of the July 1985 rating 
decision included the veteran's service medical records, his 
communications with the RO, and the August 1983 VA medical 
examination report, showing that his corrected visual acuity 
was 20/25, bilaterally.  First, the Board notes that in none 
of his communications to the RO prior to July 1985 did the 
veteran claim or allege that he had left eye blindness.  
While he now states that he had effectively lost the use of 
his left eye at the time of his separation from service, and 
he submitted a recent private medical opinion to that effect, 
this evidence was not associated with the record until well 
after the July 1985 rating decision.  The Court has held that 
subsequently developed evidence is not applicable in this 
respect.  Graves v. Brown, 6 Vet. App. 166, 171 (1994) 
(citing Porter v. Brown, 5 Vet. App. 233, 235-36 (1994)).  
Therefore, this evidence may not be considered in determining 
whether there was clear and unmistakable error in rating 
decisions rendered prior to that time.  Russell, 3 Vet. App. 
at 313-14.  

The evidence of record at the time of the July 1985 rating 
decision demonstrated that the veteran's corrected visual 
acuity was 20/25, bilaterally.  The record contained no 
notations of light perception only, nor were notations of 
pain, rest-requirements, or episodic incapacity.  Moreover, 
there were no notations of diplopia or visual field defect, 
nor did the veteran allege such symptoms.  In that regard, it 
appears that although visual field measurements may have not 
been taken at the September 1983 medical examination, see 
38 C.F.R. §§ 4.75 and 4.76, there is no indication (and the 
veteran has not argued) that, had such measurements been 
obtained, the outcome of the RO's decision would have been 
manifestly different.  Fugo, 6 Vet. App. at 44; see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (holding that a 
breach of the duty to assist cannot form a basis for a claim 
of clear and unmistakable error because such a breach creates 
only an incomplete rather than an incorrect record).  Based 
on the foregoing facts and in consideration of the law in 
effect at the time, the Board finds that clear and 
unmistakable error in the July 1985 rating decision has not 
been demonstrated.  

In the absence of clear and unmistakable error, the effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Evidence 
in a veteran's file which demonstrates that an increase in 
disability was "ascertainable" up to one year prior to the 
submission of a claim for VA compensation "should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
134-35 (1992).

In this case, the record shows that the veteran's most recent 
claim for increased rating for a left eye disability was 
first received at the RO on November 21, 1991. There is no 
evidence of record, nor does the veteran contend, that he 
submitted a claim (formal or informal) for such benefit prior 
to that time.  Having determined that his claim was received 
on November 21, 1991, the Board must determine the earliest 
date in the year prior to the date of receipt of claim at 
which it is "factually ascertainable" that he was entitled 
to a 30 percent rating for his left eye disability.  

While the record contains no clinical evidence dated prior to 
November 21, 1991 in which left eye blindness (or any other 
symptom attributable to the service-connected disability 
warranting a 30 percent rating) was found or shown, in a May 
1995 letter, a private physician indicated that in his 
opinion, since the time of the in-service automobile accident 
the veteran had had left eye blindness.

Based on this evidence, and granting the veteran the benefit 
of the doubt, the Board finds that it is ascertainable from 
the evidence of record that the veteran's left eye disability 
met the criteria for a 30 percent rating at least one year 
prior to the date of receipt of his claim.  Accordingly, an 
effective date of November 21, 1990, for the 30 percent 
rating for his left eye disability is warranted.  38 C.F.R. § 
3.400(o)(2).

In reaching this conclusion, the Board notes that, at the 
October 1995 hearing, an independent medical expert (IME) 
opinion was requested to address the issue of whether the 
veteran's eye condition had worsened since the original in-
service accident.  When, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, the evidence presented does not identify such 
medical complexity or controversy for which an IME opinion is 
necessary at this time.  Simply put, given the facts of this 
case, there is no indication that examination by an IME could 
provide information helpful to the veteran's claim.  Thus, 
the Board concludes that resort to an IME is not warranted in 
this case.


ORDER

An effective date of November 21, 1990 for the 30 percent 
rating for a left eye disability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

